DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s representative, Mr. Basam E. Nabulsi, Registration Number 31,645 on 06/10/2022.

The application has been amended as follows:

CLAIMS
(Currently Amended)  A method for delivering materials to a selected location to extinguish fires, comprising:
providing an unmanned aerial vehicle (UAV) that includes a navigation system, an autopilot system, aerodynamic flight control surface means, opto-electronics, data link and a propulsion system, wherein the UAV is adapted to be remotely piloted by a remote pilot and to fly autonomously, and wherein the UAV comprises at least one foldable structure selected from the group consisting of one or more foldable wings, one or more foldable stabilizing structures and controls surfaces, a foldable fuselage and a combination thereof,
providing (i) a flexible
positioning the UAV assembly in a transporter aircraft that defines a load carrying structure that permits loading and repositioning of the UAV assembly within the transporter aircraft, and detachably securing the UAV assembly with respect to a cargo system of the transporter aircraft,
transporting the UAV assembly in the transporter aircraft to a position in proximity to the selected location with the at least one foldable structure of the UAV is in a folded position,
assigning a remote pilot for the UAV assembly, said assigned remote pilot interacting with one or more consoles located on the transporter aircraft or in a remote location;
prior to ejection of the UAV assembly from the transporter aircraft, uploading route and landing instructions for at least one predetermined airfield to the navigation system of the UAV assembly,
prior to ejection of the UAV assembly from the transporter aircraft, uploading a selected airfield from among the at least one predetermined airfield to the navigation system of the UAV assembly, updating the cruising altitude and specifying the time of landing that provides a safety separation relative to other UAV assemblies previously ejected over an operation theatre that includes the selected location insofar as the other UAV assemblies have been directed to the selected airfield,
ejecting the UAV assembly from the transporter aircraft at a position above or in proximity to the selected location in response to a command from the remote pilot, wherein ejecting the UAV assembly comprises
partially unfolding the at least one foldable structure
fully unfolding the at least one foldable structure of the UAV assembly the UAV breaks physical contact with
using the winch flexible container to protect the UAV from shock and then using the winch to reduce the length of the cable or rope extending between the UAV and the flexible container to a prescribed value;
directing the UAV assembly towards the selected location with adjustment by the remote pilot,
remotely triggering release of the fire-fighting materials from the UAV assembly by remotely triggering the seam releasing mechanism to open at least one of the plurality of liquid-tight seams of the flexible
after releasing the fire-fighting materials from the flexible
upon reaching an uploaded cruise altitude, guiding the UAV assembly to intersect with a pre-programmed route towards the selected airfield and taking said intersected route, flying and landing on the selected airfield based on the navigation system connected to the autopilot provided on the UAV assembly.
(Previously Presented)  The method of claim 1, further comprising providing a plurality of UAVs and wherein the plurality of UAVs are positioned in the transport aircraft for transport to one or more positions above or in proximity to the operation theatre.
(Previously Presented)  The method of claim 1, wherein the operation theatre includes a geographic location where at least one structure or vegetation is ablaze.
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Currently Amended)  The method of claim 1, wherein the fire-fighting materials are loaded into the flexible
(Currently Amended)  The method of claim 1, wherein the fire-fighting materials are loaded into the flexible
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Previously Presented)  The method of claim 1, wherein altitude and attitude information for the UAV assembly is supplied by a Global Navigation Satellite System and by an attitude indicator associated with the navigation system of the UAV.
(Canceled)
(Previously Presented)  The method of claim 1, wherein release of the fire-fighting materials is remotely triggered by a target or ground proximity system provided on the UAV.
(Canceled)
(Currently Amended)  The method of claim 1, further comprising providing a dive stability system that adjusts the length of the cable or rope based on forces exerted by the flexible
(Previously Presented)  The method of claim 18, wherein the dive stability system includes a stability pulley slidably installed on a guide provided on a belly of the UAV.

Drawings
The following changes to the drawings have been approved by the Examiner and agreed upon by Applicant:  In claim 1.k., which recites, “after releasing the fire-fighting materials from the flexible container, engaging the UAV assembly into a climb maneuver and pulling the flexible container that has released the fire-fighting materials into a compartment within the UAV,” the claimed feature of “after releasing the fire-fighting materials from the flexible container, … pulling the flexible container that has released the fire-fighting materials into a compartment within the UAV” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 
Reasons for Allowance
The following is an examiner’s statement of Reasons for Allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:

A method for delivering materials to a selected location to extinguish fires providing an unmanned aerial vehicle (UAV) defined as a UAV assembly by a flexible container, a cable or rope, a seam releasing mechanism, and a winch; positioning the UAV assembly in a transporter aircraft; and ejecting the UAV assembly from the transporter aircraft at a position above or in proximity to the selected location to extinguish fires, wherein ejecting the UAV assembly comprises partially unfolding the at least one foldable structure from a folded position before the UAV breaks physical contact with the transporter aircraft, fully unfolding the at least one foldable structure of the UAV assembly after the UAV breaks physical contact with the transporter aircraft, and using the winch to extend the length of the cable or rope between the UAV and the flexible container to protect the UAV from shock and then using the winch to reduce the length of the cable or rope extending between the UAV and the flexible container to a prescribed value; and after releasing the fire-fighting materials from the flexible container, engaging the UAV assembly into a climb maneuver and pulling the flexible container that has released the fire-fighting materials into a compartment within the UAV by initiating the winch to wind up the cable or rope.  Where, all the features comprising ejecting the UAV assembly and those features included in after releasing the fire-fighting materials from the flexible container and pulling it into a compartment within the UAV, are the novel features, as set forth in claim 1 of the instant application, that are not found in the prior art of record alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
10 June 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644